         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                        United States District Court
                                                  Southern District of Georgia
                  Joseph T. Williams, Jr.,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                             V.                                   CASE NUMBER:        4:19-cv-282

                  Judge Louisa Abbot; and Anthony B. Burton,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with this Court's Order entered on January 23, 2020, adopting the Report and

                      Recommendation of the U.S. Magistrate Judge as the opinion of this Court, Plaintiff's Complaint is

                      dismissed without prejudice. This action stands closed.




            Approved by: ________________________________
                            ____________
                                      ______________




            January 31, 2020                                                    Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
